DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is responsive to the amendment filed January 13, 2021. Claims 1-14 and 21-26 are pending. Claims 1, 2, 4, 5, 9 and 14 are amended, claims 15-20 are cancelled and claims 4 and 9-14 are withdrawn, and claims 21-26 are newly added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the second base plate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the proximate end" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 8, 21 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US 7,342,785).
In regards to claim 1, Liu discloses
A system (Figs.1-7) comprising:
at least one electronic device (Fig.7, 100);
a heat sink (50) having a proximate end (Fig.4, 120), a distal end (221), and a plurality of fins (204), the at least one electronic device coupled to the proximate end of the heat sink (Figs.6 and 7), the plurality of fins being positioned between the proximate end and the distal end (Fig.4);
an impeller (30) positioned to dissipate heat away from the heat sink; and
a phase change material (26) positioned in a lower base plate (20 and 220) of the heat sink, the lower base plate being positioned at the distal end of the heat sink (Fig.4).
In regards to claim 2, Liu discloses that the heat sink includes an upper base plate (12) positioned at the proximate end of the heat sink, and wherein the phase change material is 
In regards to claim 3, Liu discloses that none of the phase change material is positioned around the proximate end of the heat sink (Fig.4).
In regards to claim 7, Liu discloses that the phase change material is at a location in the heat sink that is outside of a main thermal path (as best understood from Fig.1 and paragraph 26 of the specification of the instant application, positioning the phase change material outside of the main thermal path refers to positioning the phase change material away from the electronic device) along the heat sink (Fig.4).
In regards to claim 8, Liu discloses that the at least one electronic device comprises at least one of a power semiconductor device, a power semiconductor module, a contactor, a soft starter, a switch, a rectifier, a circuit breaker, a fuse, and a relay (Fig.7, the electronic device is on a motherboard, which includes devices such as semiconductor devices, switches, relays, etc.).
In regards to claim 21, Liu discloses that the phase change material is at a location in the lower base plate that is outside of a main thermal path (as best understood from Fig.1 and paragraph 26 of the specification of the instant application, positioning the phase change material outside of the main thermal path refers to positioning the phase change material away from the electronic device) along the heat sink (Fig.4).
In regards to claim 25, Liu discloses that the phase change material is encased or embedded within the second base plate (Fig.4).

Claims 24 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 6,826,049).
In regards to claim 24, Chen discloses
A system (Fig.1) comprising:
at least one electronic device (3);
a heat sink (10, 20, 30, 40) having a first base plate (12), a second base plate (21), and a plurality of fins (14), the at least one electronic device coupled to the first base plate (Fig.3), the first and second base plates each being attached to, and positioned on opposing sides of, the plurality of fins (Fig.3); and
a phase change material (Fig.3 and col.2 lines 48-49, water or alcohol; tube 40) coupled to the second base plate (Fig.4),
wherein the heat sink is structured to provide a main thermal path along at least the first base plate and the plurality of fins (Fig.3), and wherein the phase change material is positioned outside of the main thermal path (as best understood from Fig.1 and paragraph 26 of the specification of the instant application, positioning the phase change material outside of the main thermal path refers to positioning the phase change material away from the electronic device; this is shown in Fig.3 of Chen).
In regards to claim 26, Chen discloses that none of the phase change material is positioned around the proximate end of the heat sink (Fig.3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Olarig et al. (US 2007/0214820, herein Olarig).
In regards to claims 5 and 22, Liu does not disclose that the system further includes a control circuit and a temperature sensor, the control circuit configured to determine a failure in an operation of the impeller based at least in part on information provided by the temperature sensor.
	Olarig teaches a control circuit (170) and a temperature sensor, the control circuit configured to determine a failure in an operation of an impeller based at least in part on information provided by the temperature sensor (paragraph 27).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu’s system to include a control circuit and a temperature sensor as taught by Olarig in order to ensure that all components are functioning properly and the electronic component continues to be cooled.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Rubenstein et al. (US 9,019,704, herein Rubenstein).
In regards to claim 6, Liu does not disclose that the phase change material comprises at least one of a paraffin material, a microcrystalline wax, and a polyethylene wax.
	Rubenstein teaches a heat sink (100) comprising a phase change material that comprises paraffin (col.3 lines 7-10).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a paraffin material as taught by Rubenstein for the phase change material in Liu’s heat sink as a known material for cooling electronic devices.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Olarig as applied to claim 22 above, and further in view of Rubenstein.
In regards to claim 23, Liu discloses that the at least one electronic device comprises at least one of a power semiconductor device, a power semiconductor module, a contactor, a soft starter, a switch, a rectifier, a circuit breaker, a fuse, and a relay (Fig.7, the electronic device is on a motherboard, which includes devices such as semiconductor devices, switches, relays, etc.), but does not disclose that the phase change material comprises at least one of a paraffin material, a microcrystalline wax, and a polyethylene wax.
	Rubenstein teaches a heat sink (100) comprising a phase change material that comprises paraffin (col.3 lines 7-10).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a paraffin material as taught by Rubenstein for the phase change material in Liu’s heat sink as a known material for cooling electronic devices.

Response to Arguments
Applicant's arguments filed January 7, 2021 have been fully considered but they are not persuasive. Applicant remarks on pages 7-8 that Liu places the phase change material in the main thermal path of the heat sink. However, unlike new claim 24, claim 1 does not recite any limitations with regard to the main thermal path. As shown in Fig.4 of Liu, the phase change material is away from the electronic device. In addition, the limitations regarding a proximate end and a distal end are not sufficient to distinguish over Liu and two opposite ends with fins in between are disclosed by Liu, similar to the limitations of claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Raheena R Malik/Examiner, Art Unit 3763

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763